DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “relatively rigid” and “relatively flexible” in claim 2 is a relative term which renders the claim indefinite. The terms “relatively rigid” and “relatively flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms were interpreted as “rigid” and “flexible”, respectively.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bow-shaped nut” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7,10-11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamp et al. (US 3,014,489).
Regarding claim 1, Lamp discloses a flow modulator (Figures 1-3) for a fluid like combustion gas, comprising: a housing (12); a modulator body (11,21, Figure 2) positioned with the housing (12), wherein the modulator body (11,21) has a flow channel (15,17) and an opening (14,16) providing together a flow passage (14 to 17, C2,L9-19) for the fluid; a valve body (26) also positioned with the housing (12), wherein the valve body (26) is provided by a foil element (26,- the foil element and the valve body are one as the same, as evidenced by applicants Figure 3,18,19), wherein the foil element (26) has an opening (35, C3,L38-41) for the fluid; wherein foil element (26) is rotatable relative to the modulator body (11,21) to modulate the flow of the fluid by adjusting an overlap between the opening (35) of the valve body (26) and the flow pas- sage (14 to 17) of the modulator body (11,21), wherein the foil element (26) is positioned upstream of the modulator body (11,21) such that an inlet pressure of the fluid presses the foil element (26) against the modulator body (11,21) thereby providing a sealing level between the foil element (26) and the modulator body.  
Regarding claim 2, Lamp discloses the flow modulator as claimed in claim 1, characterized in that the housing (12) and the modulator body (11,21) are both relatively rigid compared with the foil element (26) while the foil element is relatively flexible compared with the housing  and the modulator body (11,21, C4,L69-70) such that the foil element  is elastically deformable by the inlet pressure of the fluid  (C3,L54-59, i.e. nylon).  
Regarding claim 5, Lamp discloses the flow modulator as claimed in claim 1, characterized by a driver  (27, Figure 2) for the foil element  (26) being rotatable by an actuator (28) and being positioned with the housing, wherein the foil element is carried by the driver such that a rotation of the driver causes a rotation of the foil element and such that the foil element is elastically deformable by the inlet pressure of the fluid.  
Regarding claim 6, Lamp discloses the flow modulator as claimed in claim 5, characterized in that the foil element (26) is carried by the driver (27, Figure 2) in a torsionally rigid manner such that the rotation of the driver causes the rotation of the foil element (C3,L54-72) , the foil element  is carried by the driver  in resiliently flexible manner such that the foil element  is elastically deformable by the inlet pressure of the fluid.  
Regarding claim 7, Lamp discloses the flow modulator as claimed in claim 5, characterized in that the driver (27) has protrusions (33) penetrating into recesses (34) of the foil element (26) providing a press fit connection between the foil element with the driver and providing the torsionally rigid connection of the foil element to the driver (C3, L35-38, Figure 2).
Regarding claim 10, Lamp discloses the flow modulator as claimed in claim 5, characterized in that the driver (27) has a first opening (35) for the fluid having the same overlap with the opening of the foil element (24,25, C3, L35-54) for the fluid in any position of the driver.  
Regarding claim 11, Lamp discloses the flow modulator as claimed in claim 5, characterized in that the driver (27) has a second opening (35) for the fluid having the no overlap with the opening of the foil element (24,25, C3, L35-54) for the fluid in any position of the driver.  
Regarding claim 13, Lamp discloses the flow modulator as claimed in claim 1, characterized by a spring (36, Figure 2) being positioned with the housing (12), wherein the spring acts on the driver (27) pressing the driver towards and the foil element (26) against the sealing sur face of the modulator body (11,21).  
Regarding claim 15, Lamp discloses the flow modulator as claimed in claim 1, characterized in that the flow modulator is a gas flow modulator for a gaseous fluid (C1, L9-10).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lamp et al. (US 3,014,489) and Chang (US 7,918,241)
Regarding claim 3, Lamp discloses the flow modulator as claimed in claim 1,  but not that it is characterized in that the flow channel  of the modulator body  is provided by a bow-shaped nut within a sealing surface  of the modulator body  abutting a sealing surface  of the foil element, the flow channel  of the modulator body  has first end  and a second end, wherein the opening  of the modulator body  is provided at the second end  of the flow channel, a width and/or a depth of the flow channel  increases from the first end  towards the opening  of the modulator body.  
However, Chang discloses a valve (Abstract) characterized in that the flow channel (211, Figure 2) of the modulator body (22) within a sealing surface (base of 21) of the modulator body  abutting a sealing surface of the foil element (23), the flow channel of the modulator body  has first end and a second end , wherein the opening of the modulator body is provided at the second end of the flow channel, a width and/or a depth of the flow channel increases from the first end towards the opening of the modulator body.
 As a clarification (211) is tapered from head to tail and the opening portion will align with the outlet of the valve, there is no opening when the element is not aligned with the outlet.  Furthermore, the element “bow-shaped nut” was not cited because the Office is unsure of exactly what the structure entails, due to lack of description an absence from the figures; the Office though that this could be the equivalent of a “wing nut”, but does not see how that would interact with the applicant’s invention. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the flow channel, to one that is tapered in order to provide more precise flow control to the device, by providing additional variation to the outlet’s diameter.
Regarding claim 4, Lamp, as modified, discloses the flow modulator as claimed in claim 3, characterized in that the flow channel (211, Figure 2) is partially confined by a raised contour (lip of 40) of the modulator body (40) providing the sealing surface (41) of the modulator body.  
Claims 8-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lamp et al. (US 3,014,489) and Hodge et al. (US 4,915,132).
Regarding claim 8, Lamp discloses the flow modulator as claimed in claim 5, but not that the foil element (19) has spring arms (29) providing the resiliently flexible and torsionally rigid connection of the foil element (19) to the driver (24).  
However, Hodge discloses a gas valve (Abstract, Figure 3) characterized in that the foil element (154) has spring arms (156) providing the resiliently flexible and torsionally rigid connection of the foil element to the driver (C6, L32-43).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to provide spring-members in the foil member in order to simplify the valve, while still providing a normal sealing force thereto.
Regarding claim 9, Lamp (L), as modified, discloses the flow modulator as claimed in claim 7, characterized in that the recesses (L-34, Figure 2) of the foil element (26) are positioned circularly around a central opening (L-interface with 28 in Figure 2) within the foil element which receives a guide pin (L-28) of the modulator body, the foil element (154) has spring arms (156) providing the resiliently flexible and torsionally rigid connection of the foil element  to the driver , and the spring arms (156) of the foil element  are positioned circularly around the recesses (L-34) of the foil element.  
Regarding claim 14, Lamp (L), as modified, discloses the flow modulator as claimed in claim 13, characterized in that the spring (156, Figure 3) is a leaf spring bracing against the driver and against the housing.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lamp et al. (US 3,014,489) and Cassel (US 2017/0356552).
Regarding claim 12, Lamp discloses the flow modulator as claimed in claim 5, but not that the driver has a peripheral zone carrying a gearing acting together with a gearing of the actuator to transform a rotation of the actuator into a common rotation of the driver and the foil element.  
However, Cassel disclose a plate flow valve (Abstract, 100) characterized by a driver (304, Figure 3) has a peripheral zone carrying a gearing acting together with a gearing of the actuator (312) to transform a rotation of the actuator into a common rotation of the driver and the foil element.  As a clarification, the modification would be to attach the valve body and foil of Lamp to the driver (304).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the driving mechanism to that of Cassel for more accurate control of the operation of the valve. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762